           Case 2:20-cv-02842-KSM Document 10 Filed 08/28/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THEODORE JACKSON, JR.,                                        CIVIL ACTION

       Plaintiff,
                                                               NO. 20-2842-KSM
       v.

 EDWARD ROSEN,

       Defendant.


                                               ORDER

      AND NOW, this 27th day of August, 2020, upon consideration of Plaintiff Theodore

Jackson, Jr.’s Amended Complaint (Doc. No. 7), it is ORDERED that:

      1.       The following claims are DISMISSED WITH PREJUDICE:

               A.        All claims against Marple Township Police Department;

               B.        All official capacity claims;

               C.        The individual capacity claims against Defendants Edward Rosen and

               Nicholas Coffin asserting violations of the Sixth and Eighth Amendments.

               D.        The individual capacity claims against Rosen and Coffin asserting a

               violation of the Fourth Amendment based on disparate dates in the arrest warrant

               and criminal complaint.

               E.        The individual capacity claim against Coffin asserting a violation of the

               Fourth Amendment based on excessive force during Jackson’s June 1, 2018

               arrest.

               F.        The individual capacity claims against Rosen and Coffin asserting

               violations of the Fifth Amendment based on Miranda violations during the initial
            Case 2:20-cv-02842-KSM Document 10 Filed 08/28/20 Page 2 of 4




                interrogation on June 1, 2018 and during Jackson’s meeting with District Attorney

                Copeland.

                G.     The individual capacity claims against Rosen and Coffin asserting

                violations of the Fourteenth Amendment’s Due Process Clause based on the

                denial of food and water for 14 to 16 hours.

       2.       The following claims are DISMISSED WITHOUT PREJUDICE:

                A.     The individual capacity claims against Rosen and Coffin based on

                violations of the Fifth Amendment during the Second Arrest on July 21, 2018.

                B.     The individual capacity claims against Rosen and Coffin asserting

                violations of the Fourteenth Amendment’s Equal Protection Clause based on a

                theory of selective prosecution.

       3.       The Clerk of Court is DIRECTED to amend the caption to reflect the caption of

the Amended Complaint.

       4.       The Clerk of Court is DIRECTED to terminate Marple Police Department as a

Defendant.

       5.       The Clerk of Court is specially appointed to serve written waiver requests on

Defendants Edward Rosen and Nicholas Coffin, pursuant to Federal Rule of Civil Procedure

4(d), to effect waiver of service. The waiver of service requests shall be accompanied by a copy

of the Amended Complaint, this Order and the accompanying Memorandum, and shall inform

the Defendants of the consequences of compliance and failure to comply with the requests. The

requests shall allow the Defendants at least 30 days from the date they are sent (60 days if

addressed outside any judicial district of the United States) to return the signed waivers. If a

signed waiver is not returned within the time limit given, the Clerk of Court shall issue



                                                   2
            Case 2:20-cv-02842-KSM Document 10 Filed 08/28/20 Page 3 of 4




summonses and transmit the summonses and a copy of the Amended Complaint, this Order and

the accompanying Memorandum, to the U.S. Marshals Service for immediate service.

       6.       All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                    “I, (name), do hereby certify that a true and correct
                    copy of the foregoing (name of pleading or other paper)
                    has been served upon (name(s) of person(s) served) by
                    placing the same in the U.S. mail, properly addressed,
                    this (day) of (month), (year).
                    ____________________________________
                       (Signature)”

       7.       Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Jackson is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within fourteen (14) days. Failure to do so may result in dismissal.

       8.       Jackson is specifically directed to comply with Local Rule 26.1(f) which provides

that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure governing

discovery or pursuant to this rule shall be made unless it contains a certification of counsel that

the parties, after reasonable effort, are unable to resolve the dispute.” Jackson shall attempt to

resolve any discovery disputes by contacting Defendants’ counsel directly by telephone or

through correspondence.



                                                  3
            Case 2:20-cv-02842-KSM Document 10 Filed 08/28/20 Page 4 of 4




       9.       No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.

       10.      In the event a summons is returned unexecuted, it is Jackson’s responsibility to

ask the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendants’

correct addresses, so service can be made.

       11.      The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

IT IS SO ORDERED.

                                                /s/KAREN SPENCER MARSTON
                                                _____________________________
                                                KAREN SPENCER MARSTON, J.




                                                  4
